           Case 2:19-cv-01894-JAD-NJK Document 38 Filed 08/17/21 Page 1 of 1




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
     MICHAEL NANNIS,
 8                                                           Case No.: 2:19-cv-01894-JAD-NJK
             Plaintiff,
 9                                                                         ORDER
     v.
10
11   SB GAMING, LLC, et al.,
12           Defendant(s).
13         The undersigned presided over a settlement conference in this case on August 17, 2021.
14 The Court declines to take formal action related thereto, but hereby puts the parties and counsel
15 on notice of the following.
16         Although a settlement conference is in some ways informal in nature, the Court expects
17 that appropriate decorum is observed. Absent circumstances not present here, participants should
18 not appear for a settlement conference from an automobile. Nor should a participant appear for a
19 settlement conference in casual attire and a baseball cap. Further, the Court expects parties to treat
20 the video conference meeting as they would treat being physically present in the courtroom.
21 Electronic smoking would not be permitted in open court and is not permitted in a video settlement
22 conference. The Court expects more appropriate behavior in the future.
23         IT IS SO ORDERED.
24         Dated: August 17, 2021
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                     1
